Citation Nr: 1102113	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  08-04 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased (compensable) disability rating for 
service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to October 
1957.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In December 2010, the Veteran presented testimony at a personal 
hearing conducted in Washington, D.C. before the undersigned who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the Veteran's claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During his hearing, the Veteran testified that his service-
connected bilateral hearing loss had increased in severity since 
his most recent March 2008 VA examination.  The undersigned left 
the record open for 60 days in order to afford the Veteran an 
opportunity to obtain a more recent audiological examination.

However, a review of the evidence of record reflects that a 
remand for a VA examination is necessary.  In this regard, the 
Board observes that both the July 2006 and March 2008 VA 
examination reports are inadequate upon which to base a 
determination.  During the course of the appeal, the Compensation 
and Pension (C&P) hearing examination worksheets were revised to 
include a discussion of the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities.  See 
Revised Disability Examination Worksheets, Fast Letter 07-10 
(Department of Veterans Affairs, Apr. 24, 2007); see also 38 
C.F.R. § 4.10.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007) 
the United States Court of Appeals for Veterans Claims (Court) 
also held that in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  Although 
both examiners indicated that the Veteran reported having 
difficulty hearing women's voices, there was no discussion as to 
the impact of the Veteran's hearing loss on his occupational 
functioning.  Moreover, both examination reports opine as to the 
relationship between the Veteran's hearing loss and his service, 
which is not at issue as the Veteran was service connected for 
bilateral hearing loss in an April 2002 rating decision.  In 
other words, it appears that a service connection examination was 
ordered in July 2006 and March 2008 instead of an increased 
rating examination.  

The Board concludes that although the Veteran is still free to 
submit any audiological examinations he obtains, another C&P 
evaluation that addresses the criteria outlined in Martinak is 
necessary.  21 Vet. App. 447.  Therefore, the Board finds that 
another VA examination is necessary for the purpose of 
ascertaining the current severity and manifestations of the 
Veteran's bilateral hearing loss.

Additionally, the Board observes that the most recent VA records 
date in April 2006.  Accordingly, on remand, VA records dated 
from April 2006 to the present should be associated with the 
claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should obtain VA records dated 
from April 2006 to the present and associate 
them with the claims file.

2.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
bilateral hearing loss.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner, including the Maryland CNC test 
and a puretone audiometry test, should be 
performed.  The examiner is requested to 
review all pertinent records associated with 
the claims file and to comment on the 
severity of the Veteran's service-connected 
bilateral hearing loss.  The examiner should 
report all signs and symptoms necessary for 
rating the Veteran's bilateral hearing loss 
under the applicable rating criteria, 
38 C.F.R. §§ 4.85 and 4.86.  The examiner 
should also comment as to the impact of 
bilateral hearing loss on the Veteran's daily 
activities and his occupational functioning.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the Veteran's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



